                                           Case 5:21-cv-03643-NC Document 20 Filed 08/20/21 Page 1 of 1




                                  1                                                  21
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CARL THOMPSON,                                       Case No. 21-cv-03643-NC
                                  11
                                                       Plaintiff,                             ORDER TO CONSENT OR
Northern District of California




                                  12                                                          DECLINE MAGISTRATE
 United States District Court




                                                 v.                                           JUDGE JURISDICTION
                                  13
                                         ANN TAYLOR RETAIL, INC., and others,
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          On May 14, 2021, Plaintiff brought this ADA action against Defendants. ECF 1.
                                  18   Under 28 U.S.C. § 636(c)(1), all parties must consent to the jurisdiction of a magistrate
                                  19   judge in order for the magistrate judge to exercise jurisdiction over a civil action. See also
                                  20   Fed. R. Civ. P. 73. Plaintiff timely consented to this Court’s jurisdiction. ECF 6.
                                  21   However, after three extensions of the deadline, Defendants still have not consented or
                                  22   declined this Court’s jurisdicition. ECF 9; ECF 10; ECF 18. The Court now ORDERS
                                  23   Defendants to consent or decline the jurisdiction of a magistrate judge by August 26, 2021,
                                  24   or the Court will request that this case be reassigned to a District Judge.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: August 19, 2021                     _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
